Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 11/15/2021 has been received and entered.  Claims 4, 7, 10, 13-15, 19-21 have been amended, claim 58 has been added, and claims 1-3, 5-6, 8-9, 12, 24-57 have been cancelled. 
Claims 4, 7, 10, 11, 13-23 and 58 are pending.

Examiner Comment
Examiner acknowledges the summary of the interview, and notes that the presentation is provided as part of the instant response (starting after page 10 of Applicants Arguments) and a copy of the appeal decision of 13/688133, appeal 2017-006762.  

Election/Restriction
Applicant’s election without traverse of the species of frequency of genetic variants from claim 10 and blood samples from claim 22 in the reply filed on 2/1/2021 was acknowledged.
It was noted that upon initial search and review of the guidance of the specification, it did not appear to be an undue burden to examine all the species recited in the claims and the restriction requirement was withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the 
Claims 4, 7, 10, 11, 13-23 and 58 are pending and currently under examination.

Priority
This application filed 10/27/2017 is a Continuation of PCT/US2016/030301 filed 4/29/2016, which claims benefit to US provisional application 62/155755 filed 5/1/2015.
No new comments have been made by Applicants.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application were given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Specifically, the term ‘genetic analyzer’ was raised as an issue under 112 6th. 
th and the issue is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10, 11, 13-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  
It is noted that newly submitted claim 58 provides the same claim language previously reviewed and the limitations ‘confidence interval’ and ‘confidence indication’ found in claim 1.  However, upon reconsideration of the teachings of the specification, it does not appear that this is a specific value, but as provided at [00083] is “used herein generally refers to a representation, a number, a rank, a score, a degree or a value assigned to indicate the presence of one or more genetic variants and how much that presence is trusted.” and simply is a broad indication based on the comparison of two time points a similarity, difference or no change to the information be compared.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4, 7, 10, 11, 13-23 stand rejected and newly added claim 58 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been deleted and claim 58 has been added to replace it as an independent claim from which the dependent claims have been amended to depend upon, and sets forth similar steps and still is generally directed to a method of analyzing a disease state of a subject by analyzing sequence reads at different time points, where the variant/mutation is associated with a disease as provided by the use of diagnostic confidence factors in the comparison as a form of the outputted data.  More specifically, it is noted that the pre-amble has been broadened to a ‘method of detecting’ (versus ‘analyzing a disease state’ as presented in the prior set of claims) but still maintains the same analysis steps and indications that result from the analysis.  The claims are directed to steps of obtaining sequence reads form an analyzer following a computer implemented method where the two time point sequences are analyzed for their presence and/or change.  Dependent claims set forth physical limitations that the sample analyzed, blood, and that the nucleic acid analyzed represents cfDNA, and further details on the analysis of the reads data that is obtained.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process for a method that is used to obtain sequence read data and instructions for analysis.

“Co-variate detection may increase the probability, likelihood, and/or confidence 
that a variant is accurately detected. For co-variate genetic variants, the presence of one genetic variant is associated with the presence of one or more other genetic variants. Based on the detection of a co-variate genetic variation, it may be possible to infer the presence of an associated co-variate genetic variation, even where the associated genetic variation is present below a detection limit. Alternately, based on the detection of a co-variate genetic variation, the diagnostic confidence indication for the associated genetic variation may be increased. Further, in some instances where a co-variate variant is detected, a detection threshold for a co-variate variant detected below a detection limit may be decreased. Non-limiting examples of co-variate variations or genes include: driver mutations and resistance mutations, driver mutations and passenger mutations. As specific example of co-variants or genes is EGFR L858R activating mutation and EGFR T790M resistance mutation, found in lung cancers. Numerous other co- variate variants and genes are associated with various resistance mutations and will be recognized by one having skill in the art.”

In all, the practice of the analysis steps considered to be the judicial exception appear to be steps that one can perform in one’s mind, like the recognition of co-variants or genes is EGFR L858R activating mutation and EGFR T790M resistance mutation found in lung cancers or as stated in the specification other co- variate variants and genes are associated with various resistance mutations and will be recognized by one having skill in the art (see paragraph [000101]).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have the additional element of obtaining sequence reads by known conventional means, and the judicial exception does not appear to be a practical application of sequencing, rather analysis of the data obtained.  The claims do not have an additional element that follows or applies the judicial exception, and provided the instruction to use the correlation as a means of identification of a variant if one is identified in the data that is first provided.  This judicial exception requires steps recited at high level of generality and in implementation with a computer are instructions that are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims encompasses additional elements and are found to be the steps of obtaining sequence data.  See for example the general guidance at [00086] for the term "DNA sequencing system" and the general guidance that effectively any sequencing technique can be used to provide the data.  As such, the claims do not provide for any additional element to consider under step 2B that appears to be significantly more.  With respect to the use of a computer for the analysis it is noted that in explaining the 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  The instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 4, 7, 10, 11, 13-23 and 58 do not recite something significantly different than a judicial exception.   Claims 4, 7, 10, 11, 13-23 and 58 are directed towards a method of receiving sequence data and comparing the 
Response to Applicant’s arguments
Applicants provide a summary of 101 analysis, a summary of the offices action rejection and a copy of newly added independent claim 58.   Applicants do not argue the analysis under Step 2A, prong one because the claim is eligible under prong 2 because it is integrated into a practical application and improves the relevant technology noting McRO and MPEP 2106.04d1 for improving the functioning of the computer.  Applicants provide a decision by the PTAB of Ex Parte Sane (appeal 2017-006762) and argue that the fact patterns are similar and that the instant claims should be found patent eligible.  Applicants arguments and the claim amendments have been fully considered, but not found persuasive. 
With respect to Step 2A prong 1, it is maintained that the claims provide a judicial exception.  In the basis of the rejection it is acknowledged that the claims have two steps in which data is generated and received by the computer which are not part of the judicial exception.  However, once the data is obtained, the following steps c)-e) are steps that analyze and interpret the analysis of sequence data and are found to be a judicial exception for instructions that fall into the category of mental process and can be performed in ones mind or with the use of paper.  The first two steps of the claims do not provide any specific detail to the data obtained or to be analyzed, and as analyzed in the rejeciton above clearly encompasses comparing two sequences at two different time points which appears to be a simple comparison of aligned sequences for possible differences.  Even if multiple sequences are to be compared, 
With respect to the the cited PTAB decision, it is noted that it is not precidential, however to the extent it illustrates the 101 analysis, it appears the pertinant part of the discussion is:

    PNG
    media_image1.png
    442
    424
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    498
    424
    media_image2.png
    Greyscale

To the extent that is possible, the means of obtaining sequences (like the process of PCR) are acknowledged not to be new or inventive.  What is left is whether the claims address a problem or overcome a difficulty.  Here, it can be acknowledged that the analysis of sequence data must ensure a measure of ‘confidence indication’ in what is provided.  The proposed solution the instant claims provide is to survey two different time points and compare the sequence data obtained from these two time points.  For simplicity, if the samples from two different time points are identical, then the solution the claims provide is test the sample twice to ensure the resulting sequence process and data provide the same sequence.  However, the claims do not provide steps for obtaining the sequence data, and the claims provide additional potential complications if the sample are not identical and could provide different sequences.  In this case, the confidence indicator would be irrelevant or misleading if the samples represent different sources, and serve to create problems or caveats in Applicants arguments.  
Further, with respect to the decision by the PTAB, it appears that it was found that the algorithm was found to be part of the PCR process and aligned with Deihr for an improved process.  Whereas here, the step of obtaining data and the analysis are two separate steps, and the analysis is not integrated, nor does not improve the sequence process.  Unlike in Diehr, the analysis is it integrated into a process (Diehr re-applied the algorithm throughout the curing process to make a better rubber where here data is obtained, then analyzed and not integrated) as it is simply an analysis method that does not rely on any specific means or complexity on how the read/sequence data was obtained.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631